REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a filtration system wash cycle method including the steps of directing, directing and removing including and/or employing, in combination a SCOURING FLUID, PARTICLE REMOVAL FLUID, a POROUS or COMPRESSIBLE FILTRATION MEDIA, a NOZZLE having a RESTRICTION POINT, an UPPER PLATE and a LOWER PLATE.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
	The Terminal Disclaimer filed on December 29, 2021 was reviewed and approved.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776